PD-1369-15
                     PD-1369-15                           COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                        Transmitted 10/20/2015 2:25:33 PM
                                                          Accepted 10/21/2015 3:02:23 PM
                       No.                                                 ABEL ACOSTA
                                                                                   CLERK

                              IN THE

          TEXAS COURT OF CRIMINAL APPEALS



                        No. 0l -14-00942-CR

                     In the FirstCourtof Appeals
                               ofTexas




                   Albert Juni,orFebus,Appellant

                                 v.

                    The State ,of Texas, Appellee




          Appellant's Petitionfor DiscretionaryReview




                                        JeraldK. Graber
                                        TSB # 08240320
                                        917Franklin,Suite510
                                        Houston,Texas77002
                                        Tel.713-224-232
                                        graberlaw@sbcglobal.
                                                           net
October 21, 2015                        Attomeyfor Appellant
           StatementRegardingOral Argument


Appellantwaivesoral argum.ent.
                 Identitv of Judge.Parties.and Counsel

Pursuantto TEX. R. APP.P. 38.1(a),the followingpersonsareinterested

parties:

Appellant

Mr. Albert F'ebus
TDCJ # 01982328
HollidayUnit
295lH 45 North
         ,TX 77320
F{untsville


l'rial Judge

l'he HonorableStaceyBond
176'hDistrictCourt
1201Franklin
f{ouston,Texas77002


Attorne),sfor State

Mr. Kyle Watkins(in trial)
Mr. Alan Cu.ry (on appeal)
HarrisCountyDA's Office
             6thFloor
1201Franklin,,
Houston,Texas77002


Attorneyfor Appellant

Mr. AndreLigon (in trial)

Mr. JeraldK. Graber(on appeal)
917Franklin,Suite510
I{ouston,Texas77002
                   Table of Contents

                                       Page

STATEMENTRE,GARDINGORI\L ARGLII\4ENT   2

IDENTITYOFJLIDGE,
                PARTIES.,
                       AND COLNSEL     a
                                       J



TABLEOF CONTENTS                       4

INDEXOF AUTHORITIES                    5

STATEMENTOF THE CASE

STATEMENTOF PROCEDURAI-
                     HISTORY

APPELLANT'SGROUNDFORRI,VIEW            8

REASONFORREVIEWINGGROLNDFORREVIEW      8

ARGUMENT                               9

CONCLUSION
         andPRAYERFOlt RELIEF          14

CERTIFICATE
          OF COMPLIANCE                l5

CERTIFICATE
          OF SERVICE                   t5
                               lndex of Authorities

Cases                                                         Page

Brook v. State,
     3 2 3 S .W.3 d8 9 3 ,8 9 5 (Tex.Cr im. App.2010)         10

Ervin v. State,
       331S.W.3 d 49,55(Tex.App.-Houston[1stDist.]            l0
       2010,pet.refd)

Green v. State,
     350 S.W.3d617 (Tex. App.--Houston [1st Dist.]
     2010,pet. refd)                                          ll

Jaclcsonv. Virginia,
                                L. Ed.2d 560(1979)
       443U.S.307,99 S.Ct.2781,61                             10

Kingv. State,
     895S.W.2d701,703(Tex.Crim.App. 1995)                     l0

Laster v. State,
      275 S.W.3d 512,517(Tex.Crim.App. 2009)                  l0

Reyesv. State,
     96 S.W.3d603,605(Tex.App.-Houston [1stDist.]
     2002,pet.refd)                                           u
Williamsv. State,
                      (Tex.Crim.App. 2007)
      235 S.W.3d742,750                                       10

In re Winship,
      3 9 7U . S .3 5 8 ,3 6 1 ,9 0 S .C t . 1 0 6 8 1
                                                     , 07r,
      2 s L . E d . 2 d 3 6 8( 1 9 7 0 )                      10
Statutes.Codesand Rules


Tex.CodeCrim.Proc.art.62.055(,2)

T'ex.CodeCrim.Proc.art.62.102

Tex.Pen.Code$6.03(a)

Tex.Pen.Code$6.03(b)

T'ex.R. App.Proc.66.3(c) and(f)
To the HonorableCourt of Criminal Appeals:


                            Statementof the Case


      Appellantwas chargedby indictmentwith the felony offenseof failure

to comply with sex offender registrationrequirements.(CR 6). Appellant

entereda pleaof not guilty andthe casewastried beforea jury. (RR III 7). The

jury foundappellantguilty. (CR 83; RR III 156).After a sentencing
                                                                hearingto

which appellantpled "true" to the two punishmentenhancement
                                                          paragraphs,

thejury sentenced
                appellantto 35 yearsin prison.(CR 90; RR IV 5,21).

      Appellanttimely filed a writl.ennoticeof appeal.(CR 94). The trial

                            right of appeal.(CR 96).
courtcertifiedthe defendant's




                     Statementol' Procedural History

      On October15,2015,a panelof the FirstCourtof Appealsissuedan

unpublishedopinion affirming the trial court's judgment in this case.

Appellantfiles this first petitionfor discretionaryreview with this Court.
                    Appellant's Ground for Review




      The evidenceis insufficient to supportthe conviction for the felony

offenseof failure to comply with sex offenderregistrationrequirementssince

the evidence conclusively establishesa reasonabledoubt as to whether

appellantintentionallyor knowingly failed to comply with the Texas Sex

Offender RegistrationProgram,as,chargedin the indictment.The Court of

Appealsrelianceon Robinsonv. Sitate,No. PD-0421-14,2015WL 4068109

(Tex. Crim. App. July I ,2015) is in error sincethe indictmentrequiredthe

Stateto prove, beyonda reasonabledoubt, that appellantintentionally or

                                        movedateandnew address.
knowingly failedto providehis anticipated




          Reasonfor ReviewingAppellant's Ground for Review


      The lowerCouft'sruling shouldbe reviewedpursuantto Tex. R.App.

P. 66.3(c)and(f).
                                Argument




      Pursuantto TexasCode of Criminal Procedurearticles62.055(a) and

62.102,the indictmentin this caseallegedthat appellant,on or aboutMarch

                                    convictionfor indecencywith a child
14,2013,as a personwith a repofl:able

and subject to the Texas Sex Offender RegistrationProgram, and while

intendingto changehis residentialaddress,intentionally and knowingly

failed to timely provide in personthe defendant'santicipatedmove date and

                                           by failing to provide said
new addressto the Houston Police Department,,

infbrmation in personat least sevendays before the defendant'schangeof

address.(CR 6); Tex. Code Crim. Proc. arts. 62.055(a)and 62.102. As

chargedin this case,a personacts intentionally,or with intent,with respectto

the natureof his conductor to a resultof his conductwhen it is his conscious

objectiveor desireto engagein the conductor causethe result.(CR 78); Tex.

Pen.Code $6.03(a).Also, a personactsknowingly,or with knowledge,with

respectto the nature of his conduct or to circumstancessulrounding his

conduct when he is aware of the nature of his conduct or that the

            exist.A personactsknowingly,or with knowledge,with respect
circumstances

to a result of his conductwhen tre is aware that his conduct is reasonably

ceftainto causethe result.(CR 78); Tex. Pen.Code$6.03(b).
        The Jacksonv. Virginia legal-sufficiencystandardis the only standard

that a reviewing court should appty in determiningwhetherthe evidenceis

sulficient to support each element of a criminal offense that the State is

                                  doubt. Brooltsv. State,323 S.W.3d
requiredto prove beyonda reasorLable

                                    Virginia,443U.S.307,99S. Ct.
893,895(Tex.Crim.App.2010);.tacksonv.

2781,61L. Ed.2d 560,(1979). Llnderthisstandard,
                                             evidenceis insufficient

                                     all the recordevidencein the light most
to supporta convictionif,,considerirng

favorableto the verdict, no rational factfinder could have found that each

essentialelement of the chargedoffense was proven beyond a reasonable

doubt. Jacksonv. State,443u.S. at319,99 S. Ct. at 2789;In re l|rinship,397

u . s . 3 5 8 , 3 6 1 , 9 0S . C t . 1 0 6 8 1, 0 7 1 , 2 5 L . 8 d . 2 d3 6 8( 1 9 7 0 )L; a s t e r vS. t a t e ,

275 S.W.3d512,517(Tex.Crim. App. 2009);Williamsv. State,235S.W.3d

742, 750 (Tex. Crim. App. 2007).Viewed in a light favorableto the verdict,

the evidenceis insufficientwheneither:(1) the recordcontainsno evidence,or

merelya "modicum"of evidence,probativeof an elementof the offense;or

                                                 doubt.Lasterv. State,
                                      a reasonable
(2) the evidenceconclusivelyestablishes

275 S.W.3d at 518. This standardapplies equally to both direct and

            evidence.
circumstantial                      S.W.2d701,703 (Tex.Crim.App.
                   King v. St,zte,895

1995);Ervin v. State,331 S.W.3d 49, 55 (Tex. App.-Houston [1st Dist.]

2010,pet.refd).



                                                       l0
     In this case, there is no dispute conceming whether appellantwas

requiredto registeras a sex offender.The only issue is whether the State

proved,beyonda reasonabledoubt,that appellantintentionallyor knowingly

failedto registerhis intendedaddresschange,as chargedin the indictment.See

Greenv. Stctte,350S.W.3d617 ('Iex. App.-Houston Ilst Dist.] 2010,pet.

ref'd);Reyesv. State,96 S.W.3d603,605 (Tex.App.-Houston [1st Dist.]

2002,pet. refd) (statingthat a culltablementalstateis requiredfbr failure to

registerviolations).The Court of ,{ppealsrelianceon Robinsonv. State,No.

              WL 4068109(-fex.Crim. App. July 1, 2015)in affirming
PD-0421-14,2015

the convictionis in error sincethe indictmentin appellant'scaseallegedthat

Febus"while intending to changehis residentialaddress,intentionally and

                                                                  move
                                                        anticipated
knowingly failedto timely providein personthe defendant's

dateand new addressto the HoustonPolice Department."(CR 6). Therefore,

this caseis distinguishablefrom Robinsonv. Statesincethe Statewas required

to prove that Febushad a culpablemental statewhen failing to provide the

comect addresssince it was an element charged in the indictment that

specifically modifled appellant's failure to act. Id. Thus, the holding in

Robinsonis not dispositiveof this qase.

      The evidenceat trial shor,vedthat appellantwas convicted of the

felony offense of indecencywith a child in 2001 and receiveda prison



                                     l1
sentenceof eight years.(RR III 88-91; SX- 16). Becauseof that felony

conviction,appellantwas requireclto abideby the rules of sexualoffender

registrationupon his releasefrom prison. (RR III I I I ; SX- I 7). Appellant

cornpliedwith the registrationrules during his pre-release
                                                         and releasefrom

prison in 2009 by listing his addresson GlenmontDrive in Houston,Texas.

(RR III 111; SX-17,18).From 2009until 2013,appellant
                                                   compliedwith the

registrationprogram by registerirrgwith the Houston Police Deparlment

(HPD). (RR III 3 l). On August 21, 2012, appellantcompliedwith the

registrationprogramby updatinghis registrationand listing an addressof

6110 GlenmontDrive, apartment57. (RR III ll6; SW-32).The apartment

manager fbr the La Hacienda r\partmentsexplained that this complex

         of two buildings,6100Glenmontand 61I 0 Glenmont.(RR lIl 62).
corrsisted

      On March 6, 2013, appellantwent to HPD to comply with the

registrationprogramsincehe intendedto move to a different apaftmentin

the same apartmentcomplex, La Hacienda.(RR III 99-104). Appellant

intendedto changehis registrationfrom 6110 Glenmont,apartment57 to

show his intendednew aparlmentat La Hacienda Apartmentsof 6100

Glenmont,apartment45. (RR III 99-104).Appellant specificallytold the

registrationofficer that he intendedto move to 6100 Glenmont,apaftment

45, but the March 6,2013 registrationform mistakenlylisted an addressof



                                    12
6110 Glenmont,apartment45, not the 6100 Glenmont,apartment45 as

                   by appellant.(RR III 20-25,52,99-l0a; SX- 1).
intendedandrequested

     On October 27, 2013, Officer C.R. Black, with HPD's Sexual

OffenderCompliancelJnit, checkedwhetherappellantwas complyingwith

the registrationprogramand actuatlyliving at 6110Glenmont,apartment45.

(RR fII 34-42).Officer Black indicatedthat his investigationshowedthat

appellantwas not living at 6110Glenmont,apartment45 at that time. (RR

rrr43).
                                         that appellantintendedto properly
      In this case,the evidenceestablished

comply with all of the requirementsof the Texas Sex Offender Registration

                            from prison in 2009,upon his releasefrom
Programduring his pre-release

                                                      notiflcation.Any
prison in 2009, and into 2013 upon his change-of-address

            in appellant'slast listedaddressand/orapartmentnumberwere
discrepancies

merely a negligentmistakeon the:behalf of the registeringauthority and/or

appellant. Since appellant maintaineda residencein the same apaftment

complex,but a differentbuilding,after his changeof addressin 2013, it is

            that a mistakecoulclbe made.Therewas no intentby appellant
understandable

to evadehis dutiesto properly registeras a sex offenderin 2013.Therefore,

the evidencedoes not establishbeyond a reasonabledoubt that appellant

intentionallyor knowingly failed to timely provide in personthe defendant's



                                    l3
anticipatedmove date and new addressto the Houston Police, by failing to

provide said informationin personat leastsevendaysbeforethe defendant's

changeof address.Thus, no rational factfinder could have found that each

essentialelement of the chargedoffense was proven beyond a reasonable

doubt.

      This caseis distinguishablefrom Robinson v. Statesincethe Statewas

required to prove that Febus had a culpable mental state when failing to

providethe comectaddresssincei1.was an elementchargedin the indictment

that specificallymodified appellant'sfailure to act. Thus, the holding in

Robinsonis not dispositiveof this oase.



                          Conclusionand PraYer


      Appellantpraysthat this HonorableCourtgrantAppellant'sPetitionfor

                                      of the Courtof Appeals,andacquit
            Review,reversethe clecision
Discretionary

Appellant.

                                                    Submitted,
                                          Respectfully
                                                  -4
                                           '-'i        i
                                           f w                        Certificateof Compliance

      I, JeraldK. Graber,do certif' that this petition is in compliancewith

Rule 9 sincethe entire documentconsistsof 2,065 words and is typed using

l4-pointfont.




                                           JeraldK. Graber




                        Certificateof Service

      I herebycertifo that a copy of this PDR was servedupon the following

partiesvia e-file:

Alan Curry
HarrisCountyDistrictAttomey'sOffice
1201Franklin,6'nFloor
Houston.TX 77002

StateProsecutingAttorney
P.O.Box 12405
Austin,Texas78711
                                                . 7


                                            t@c,
                                           JeraldK. Graber




                                    l5
OpinionissuedOctober15,2015




                                 In The

                          @ourtof 9ppeuld
                                For The

                       frirst Dtgtrictof0trexsd

                          NO.01-14-00942-CR


                  ALBERT JUNIOR FEBUS,Appellant
                                   V.
                   THE STATE OF TEXAS,Appellee


                 On Appeal from the 176th District Court
                         Harris CountyoTexas
                     Trial Court CaseNo. 1406874



                      MEMORANDUM OPINION

     A jury convictedappellantAlbert JuniorFebusof the third-degree
                                                                  felonyof

                                                      Pnoc. arts.62.055(a),
failingto registeras a sex offender.SeeTsx. Copp Cntn,t.

                                                                   andhe
            Febuspleadedtrueto two prior unrelatedfelonyconvictions,
62.102(a)-(b).

                                      T'hejury assessed
was thus subjectto an enhancedsentence.               punishmentat 35
yearsin prison,andFebusappealed.
                              In his soleissue,he challenges
                                                           the sufficiency

of the evidenceto supportthe conviction.

      We find sufficientevidenceto supportthe conviction,and we affirm.

                                  Background

      Febus is requiredto registeras a sex offender due to a past conviction for

indecencywith a child. He was required to sign and initial forms indicating his

understandingof the registrationrules both on his releasefrom prison and on every

occasionwhen he reregistered.Febus complied with the registrationprogram for

six yearswithout any issues.

      In March 2013, Febusmoved liom the apartmentwhere he was residing at

6110 GlenmontDrive, Apt.57, to anotherapartmentwithin the same complex,

6100 Glenmont Drive, Apt. 45. He was not listed on the leasesfor either

aparlment,and the propefty managertestified that she did not know him and had

not seen him on the apartmentgrounds. The tenant who was listed on the new

apartment'sleasetestifiedthat Febuslived with him for eight monthsand shareda

portion of the rent. BecauseFebus changedaddresses,he was requiredto update

his addressfor the sex-offenderresistration.

      Febusobtaineda new driver's licensefrom the Texas Departmentof Public

Safety in orderto registerfor a new CR-14 identification,also known as a "blue

card." He also filled out a CR-39 registration("Sex Offender Update Form"). All
three of the registrationdocumentsin question (the temporary license,the blue

card, and the Sex OffenderUpdate Form) listed his new addressas 6110 Glenmont

Drive, Apt. 45, insteadof the correctaddress,6100 GlenmontDrive.

      The registrationofficer who assistedFebus testified that reregistrationfor

sex offenders involves a face-to-face meeting in which officers sit with the

registrantsand assistthem with the process.The officer statedthat Febusprovided

her with the incorrectaddresswhen she typed out the registrationforms. Febus,in

contrast,testified that he gave the correct addresswhen registeringbut that there

was some form of clerical error that led to the incorrectversion appearingon the

documents.Febussignedall threedocumentswithout correctingthe address.

      Sevenmonths later, a complianceofficer visited 6110 GlenmontDrive to

attemptto locateFebusand ensurethat he was living where he was registered.The

officer spoke with the property manager and the resident of the apartment

identified on Febus's registration.Aller deterrniningthat Febus was not living at

the address.the officer obtaineda warrant for his arrest.The officer did not visit

6100 GlenmontDrive.

      Febus was chargedwith intenlionally and knowingly failing to provide his

new addressto the local law enforcenrentauthority.The jury found Febusguilty of

failure to register.At the punishmentstage,Febuspleadedtrue to past convictions

for robbery and for being a felon in possessionof a firearm, leading to
          that set the minimunr punishrnentat 25 years. The State also
enhancements

        evidencethat Febuspreviouslyhad beenconvictedof a state-jailfelony
presented

and that he had changedhis namerepeatedlyover the past 20 years.The jury

              at 35 years.
      punishment
assessed

      Febusappealed.

                                        Analysis

      In his sole issueon appeal,Febusarguesthat the evidencewas insufficient

to supporthis conviction.

      We determine whether the evidence was sufficient to support a criminal

convictionby a legal sufhciencystandard.Brooks v. State,323 S.W.3d 893, 895

(Tex. Crim. App. 2010). When evaluatingthe legal sufficiencyof the evidence,

we consider all of the evidence in the light most favorable to the verdict and

determinewhetherany rationaltrier of fact could have found the essentialelements

                               doubt.Jacksonv. Virginia,443 U.S. 307, 319,
of the offensebeyonda reasonable

9 9 S. C t .2 7 8 1 ,2 7 8 9 (1 9 7 9 );M er r itt v. State,368S.W .3d516,525 ( Tex. Cr i m .

App.2012). The Statemay rely on circumstantialevidenceto establishguilt. See

C a r r i z a l e sv. S ta te ,4 1 4 S .W.3d 737,742 ( ' Tex.Cr im. App. 2013) . The le gal

standardis the samefor both direct and circumstantialevidencecases.1d

       "The jurors are the exclusive judges of the facts, the credibility of the

witnesses,and the weight to be given to the testimony." Harris v. State, 364
S.W.3d328, 334 (Tex. App.-Houston [1st Dist.] 2012,no pet.).We may not

                               ourjudgmentfor that of the factfinder.Williams
reweighthe evidenceor substitute

v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). We presume that the

factfinder resolved any conflicting inferencesfrom the evidencein favor of the

verdict,and we def-erto that resolution.SeeJackson,443 U.S. at 326,99 S. Ct. at

2 1 9 3 :M e rri tt,3 6 8S .W.3d a t 5 2 6.

        A personcommits the offenseof failure to comply with sex-offender

                      "if the personis requiredto registerand fails to comply
registrationrequirements

with any requirementof' Chapter6'2 of the Code of Criminal Procedure.
                                                                    Tsx.

Conr,Cnrv. Pnoc.art.62.102(a);     v. State,No. PD-0421-14,2015
                            Robinson                         WL

4 0 6 8 1 0 9a, t * 2 ( T e x .C r i m . A p p . J u l y 1 , 2 0 1 5 ) ;H a r u i s , 3 6 4S . W . 3 da t 3 3 4 .

                                                 to provideregistration
Chapter62 requiressex offenderswho changeaddresses

authoritieswith the "anticipatedmovedateand new address"no laterthan seven

daysprior to moving,andto provide"proof of identityand proof of residence"
                                                                         to

                 agencyno laterthansevendaysaftermoving,or the first day
the new enforcement

theagencyallowsthemto reportif later.Tpx.CooECRIM.Pnoc.art.62.055(a).

         "lf the definition of an offensedoes not prescribea culpablemental state,a

culpable mental state is neverthelessrequired unless the definition plainly

dispenseswith any mentalelement."TEx. PENaI-CooE $ 6.02(b).Article 62.102(a)

doesnot containa culpablemental state,,nor doesit plainly dispensewith one.As a
result,"$ 6.02(c)requiresthat Article 62.102(a)be read to requireintent,

                      to establish
         or recklessness
knou,ledge,                                            Robinson,2015
                                 criminalresponsibility."

WL 4068109at *2. A personactsknowingly,or with knowledge,with respectto

            surroundinehis conductwhen he is awarethat the circumstances
circumstances

exist. Tex. PENal Cooe $ 6.03(b).A personacts recklesslywith respectto

            surroundinghis conductwhen he is aware of but consciously
circumstances

                                                                  exist.
disregardsa substantialand unjustifiablerisk that the circumstances

ft/. $ 6.03(c).

                                                             of a duty to
      Violationsof Article 62.102containtwo elements:awareness

                                                                 Robinson,
register,and failureto complywith one of the statute'srequirements.

2015 WL 4068109at *2. This court has previouslystatedthat "[w]hen the

indictmentallegesthata defendant'intentionallyor knowingly'failedto registeras

a sex offender," we would require "sufficient evidenceof the defendant's

         or knowingfailure."Harris,364S.W.3dat 335.However,the Courtof
intentional

                                                                2015
CriminalAppealshasrecentlyheld in Robinsonv. State,No. PD-0421-14,

W L 4 0 6 8 1 0 9(T e x. C ri m. A p p .J uly 1,2015) .that "the culpablementalstate sof

knowledge and recklessnessapply only to the duty-to-registerelement" of the

failure-to-complyoffense. Robinson, 2015 WL 4068109 at *4. Thus, the

requirementof a culpable mental state applies only to the circumstancesof the

conduct-the duty to register, not the conduct of failing to do so. Id. The statute
requiresonly that the offender"( 1) knew or was recklessaboutwhetherhe had a

duty to registeras a sex offender,and (2) failedto report"his new address.
                                                                        Id. at

*5


      Febus arguesthat the Statepresentedinsufficient evidenceto prove that his

mental statewas intentionalor knowing when failing to give the correct address.

He contendsthat he provided affirmative evidencethat conclusivelyestablisheda

reasonabledoubt about his mental state.Based on the alleged lack of mens rea

                                            juror could find him guilty beyonda
evidencefor his failure, he saysno reasonable

reasonabledoubt.

      This argumentis effectively renderedmoot by the holding of the Court of

Criminal Appeals in Robinson. The evidencepermitted a jury to conclude that

Febuswas fully aware of the registrationrequirements,basedon the forms he had

to sign upon releaseand reregistration,six yearsof maintaininghis registration,as

well as his own testimony.This constitutessufficient evidenceto show knowledge

for the duty-to-registerelement.SeeitJ. at*6 (testimonythat offenderwas awareof

the need to register was sufficient evidence to satisfy the first element of the

offense).

      Basedon Robinson'sinterpretationof Article 62)02, the Statedid not have

to prove that Febushad a culpablemental statewhen failing to provide the correct

address.The evidence shows that the required documents listed the incorrect
addressand that Febussignedthem. That is sufficientevidenceto satisflzthe

secondelement,failure to comply with the requirementsof the statute.The

evidencethereforewas sufficientfor a rationalfactfinderto find Febusguilty of

failureto complywith the registration
                                    requirement.

        The holding in Robinsonis dispositiveof this case.Viewing the evidencein

the light most favorableto the verdict, we concludethat a rational factfindercould

have found Febusguilty of failing to comply with the requirementsof Article 62.

TEx. CooE CRIM.Pnoc. art. 62; see.lackson,443 U.S. at 319, 99 S. Ct. at 2789:

Merritt,368 S.W.3d at 525.Accordingly,we overruleFebus'ssole issue.

                                               Conclusion

        We affirmthejudgmentof thelrial court.



                                                           MichaelMassengale
                                                           Justice

                                       and Lloyd.
Panelconsistsof JusticesKeyes,Massengale,

D o n o t p u b l i sh .T n x. R . A p p .P . 47.2( b) .